Citation Nr: 1714936	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to June 4, 2008 and in excess of 40 percent thereafter for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 11, 2016.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These matters were most recently remanded by the Board in March 2015 for additional development, including a VA spine examination to comply with the parties' September 2014 Joint Motion for Remand (JMR), and referral of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU) for extraschedular consideration.  

During the pendency of the appeal, a March 2017 RO decision granted the Veteran's TDIU claim, effective April 11, 2016, based upon a favorable decision of that date by the Acting Director of Compensation Service to grant TDIU on an extraschedular basis.  The Board is mindful that its March 2015 remand specifically directed that if a TDIU rating was subsequently partially granted (and thereby denied for any relevant time period), that the Veteran and his attorney should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  However, the April 2016 SSOC did not include the issue of entitlement to a TDIU rating, and an SSOC has not since been issued addressing the Veteran's potential entitlement to a TDIU rating prior to April 11, 2016.  As such, the issue of entitlement to a TDIU rating prior to April 11, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  Prior to June 4, 2008, the Veteran's low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis were manifested by subjective chronic pain and moderate limitation of motion of the lumbar spine, including forward flexion to no worse than 45 degrees, and without favorable ankylosis or incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and without objective severe limitation of motion of the lumbar spine, severe lumbosacral strain or abnormal mobility on forced motion, or documented recurring attacks of IVDS with intermittent relief.  

2.  Prior to September 23, 2006, the Veteran's low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis were also manifested by moderate limitation of motion of the dorsal spine.  

3.  Prior to October 19, 2006, the Veteran's low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis were also manifested by mild bilateral low lumbosacral radiculopathy.  

4.  From June 4, 2008, the Veteran's low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis were manifested by subjective chronic back pain and objective limited range of motion, without any lumbar ankylosis or incapacitating episodes of IVDS.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent prior to June 4, 2008 and in excess of 40 percent thereafter for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002).  

2.  The criteria for a separate 10 percent disability rating for moderate limitation of motion of the dorsal spine have been met prior to September 23, 2006, but not thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5291 (2002).  

3.  The criteria for separate 10 percent disability ratings for mild bilateral low lumbosacral radiculopathy have been met prior to October 19, 2006, but not thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2002 & 2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Initial Rating - Low Back

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered it from the assigned initial effective date, which the Veteran has not appealed, including the appropriateness of any assigned staged rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis is rated as 20 percent disabling prior to June 4, 2008, and as 40 percent disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine, DC 5021-5237, regarding myositis rated by analogy as lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5021, 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2002 & 2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2016).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date.  See 38 U.S.C.A. § 5110(g) (West 2014); see also VAOPGCPREC 3-2000 (2000).  

Prior to September 26, 2003, DC 5291, regarding limitation of motion of the dorsal spine, provided a noncompensable disability rating for slight limitation of motion, and a 10 percent disability rating for moderate or severe limitation of motion.  38 C.F.R. § 4.71a, DC 5291 (2002).  

Prior to September 26, 2003, DC 5292, regarding limitation of motion of the lumbar spine, provided a 10 percent disability rating for slight limitation of motion, a 20 percent disability rating for moderate limitation of motion, and a maximum schedular 40 percent disability rating for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 23, 2002, DC 5293, regarding IVDS, provided a 20 percent disability rating for recurring attacks of moderate IVDS, a 40 percent disability rating for severe IVDS with recurring attacks with intermittent relief, and a 60 percent disability rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Prior to September 26, 2003, DC 5295, regarding lumbosacral strain, provided a 10 percent disability rating for characteristic pain on motion; a 20 percent disability rating for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a 40 percent disability rating for severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent disability rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2016).  

Although the pre-2003 rating criteria regarding the spine were less defined than the current rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition to measure range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though the pre-2003 rating criteria regarding the spine did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider current range of motion findings in order to rate the severity of spine disabilities under the old rating criteria.  

II.A.  Prior to June 4, 2008  

Turning to the evidence of record prior to June 4, 2008, private treatment records from February 2000 document the Veteran's reported episodes of back pain; an examination revealed back pain in the dorsal-lumbar area, without neurological deficit.  Upon follow up later that same month, the Veteran continued to complain of ongoing back pain and tenderness in the dorsal area; her physician diagnosed myositis and chronic back strain.  

Nerve conduction studies (NCS)/electromyography (EMG) in September 2000 revealed an abnormal study consistent with mild bilateral low lumbosacral radiculopathy with evidence of chronic denervation with renervation limited to the paraspinal muscles.  

Additional private treatment from May 2001 to July 2001 document thoracic levoscoliosis, mild degenerative changes along the dorsal spine at T9-T10, along with a diagnosis of radiculopathy, and ongoing lumbosacral pain which radiated to the left lower extremity.  

Upon VA spine examination in October 2001, the Veteran complained of pain, weakness, stiffness, fatigability, and lack of endurance; specifically, he reported mild thoracic back pain with radiation and occasional numbness, cramps, and pain in the lower extremities, without fecal or urinary incontinence.  His treatment included daily Arthrotek for pain control, and he noted that flare ups of pain had resulted in trips to the emergency room in the past year for injections of muscle relaxants and Toradol, as well as private treatment including physical therapy and a home exercise program.  Precipitating factors for his thoracic pain included physical activities such as going up stairs, walking, or mopping, and alleviating factors included medication, heating pads, and analgesic balm.  The Veteran denied acute attacks and noted that he continued to work despite his chronic low back pain.  He reported using a cane to walk when he experienced back pain but denied a history of surgery.  Upon physical examination, initial range of motion findings included forward flexion to 55 degrees, extension to 30 degrees, bilateral lateral flexion to 35 degrees and bilateral lateral rotation to 30 degrees, all without objective evidence of pain.  There was no muscle spasms, tenderness to palpation of the thoracolumbar spine, or postural abnormalities or deformities of the spine.  There was mildly impaired muscle strength (rated as 4/5) without atrophy, normal reflexes bilaterally, and diminished sensation to pinprick and smooth sensation from the umbilicus down T9-T10 and in all dermatomes of the legs.  A straight leg raising test and Lasegue sign were positive bilaterally.  The examiner diagnosed thoracic levoscoliosis, mild degenerative joint disease (DJD), right T9-T10 disc protrusion (based on herniated nucleus pulposus (HNP) shown by MRI in May 2001) and mild bilateral low lumbosacral radiculopathy (as shown by EMG in September 2000).  

Private treatment records from January 2002 document the Veteran's ongoing complaints of back pain in the dorsal/lumbar area, without gross neurological deficit; the physician noted that the Veteran's condition was "static."  Similarly, in July 2002, the Veteran continued to report back pain and tenderness which was otherwise unchanged.  

The Veteran was afforded an additional VA spine examination in April 2004.  At that time, he reported relevant symptoms including thoracolumbar back pain with radiation to the chest and lower extremities and constant numbness of the hands; however, he denied any history of fecal or urinary incontinence.  He further reported that over the past year, he required injections at the emergency room and from his private physician, as well as physical therapy.  He noted precipitating factors for his low back pain including physical activity, such as lifting objects, getting out of bed in the morning, and washing the car; alleviating factors included heating pads on a daily basis, muscle relaxants, and medication.  He reported acute flare ups of low back pain which functionally impaired him on a daily basis for approximately 35 percent of the year, and stated that he required assistive devices including the use of a cane approximately half the time, in addition to occasional use of crutches and a walker, each for approximately 10 percent of the time.  Upon physical examination, initial range of motion findings included forward flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 40 degrees, with painful motion noted at each endpoint, and additional limitation following repetitive use due to pain, but not fatigue, weakness, or lack of endurance.  There was palpable thoracolumbar muscle spasm and lumbar tenderness with a normal gait, and no resulting scoliosis, reverse lordosis, abnormal kyphosis, postural abnormalities, or fixed deformities.  Muscle strength testing was normal, without atrophy, while reflexes were largely normal (though slightly diminished in the left bicep/triceps and right ankle), and a sensory examination revealed diminished pinprick and smooth sensation diffusely in the hands and legs that did not follow any specific dermatomal pattern.  Additional testing revealed a negative Hoffman sign bilaterally, with positive straight leg raising and Lasegue sign bilaterally.  The examiner noted regarding IVDS that the Veteran was given two or three medical certificates for two or three weeks of bedrest as part of treatment by a private physician, but the Veteran stated that he did not accept many of them because he had to continue to work to pay his bills.  Following the above, the VA examiner diagnosed dorsolumbar paravertebral myositis with radiculopathy.  

In December 2004, following a review of the prior VA examination, the same VA examiner provided additional diagnoses of lumbar radiculopathy with carpal tunnel syndrome by EMG, thoracic and lumbar DJD, discogenic disease by MRI, and minimal thoracic levoscoliosis.  

Private treatment records from March 2005 document a diagnostic impression of lumbosacral radiculopathy which had required prolotherapy injections of the back.  On October 19, 2006, the Veteran reported bilateral lumbar symptoms after injection treatment including decreased range of motion and increased pain and swelling; however, a neurological examination revealed intact muscle strength, sensation, and reflexes in the upper and lower extremities, with lumbar spine trigger points.  Similarly, upon follow up in January 2007 and April 2007, the Veteran reported mild improvement of relevant symptoms after injection treatment, with some ongoing slight to moderate pain in the lumbar and thoracic spine; however, neurological examinations were once again normal.  From May to December 2007, the Veteran complained of ongoing lumbar spine pain; however, a December 2007 neurological examination also remained normal.  

More recently, the parties agreed in the September 2014 JMR that the Board should obtain a retrospective medical opinion regarding the severity of the Veteran's dorsal spine disability in order to determine whether a separate compensable rating was warranted for the Veteran's dorsal spine condition pursuant to DC 5291 prior to September 26, 2003.  38 C.F.R. § 4.71a, DC 5291 (2002).  Notably, the September 2015 VA examiner concluded, based upon the Veteran's range of motion demonstrated at the September 2015 VA exam, that the Veteran's dorsal spine limitation of motion could be classified as moderate since November 10, 1999.  In support of the classification of moderate limited motion of the dorsal spine, the examiner further stated that the Veteran's dorsal range of motion could not be classified as slight because he could not reach the ground with his upper extremities; moreover, he noted that a severe classification would require the Veteran to display a component of ankylosis, which was not present.  

Additionally, the parties agreed in the September 2014 JMR that the Board should obtain a medical opinion which considered the Veteran's diagnosis of radiculopathy within in the record in order to determine whether a separate compensable staged rating was warranted for the condition during those periods that radiculopathy was present.  Significantly, the September 2015 VA examiner concluded that the September 2015 VA exam was negative for lumbar radiculopathy, although he noted that a previous September 2000 NCS/EMG study revealed mild bilateral low lumbosacral radiculopathy.  He concluded that radiculopathy is not necessarily a permanent condition and could improve with time, therefore, it is possible that previous examinations were positive for radiculopathy.  

After consideration of the relevant evidence of record prior to June 4, 2008, including as discussed above, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's moderate limitation of motion of the dorsal spine prior to September 23, 2006; additionally, separate 10 percent disability ratings are warranted for the Veteran's mild bilateral low lumbosacral radiculopathy prior to October 19, 2006.  However, the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent prior to June 4, 2008 for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis pursuant to DCs 5292, 5293, 5295, or 5237.  

The Board has first considered the previous relevant rating criteria, prior to September 26, 2003.  As discussed above, DC 5291 provided a 10 percent disability rating for moderate or severe limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, DC 5291 (2002).  As such, based upon the probative opinion of the September 2015 VA examiner, the Board finds that a separate 10 percent disability rating is warranted prior to September 26, 2003, under DC 5291, for the Veteran's moderate limitation of motion of the dorsal spine.  Id.  

Additionally, the rating criteria for DC 8520 (both prior to and since the September 23, 2006 amendments) provide a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2002 & 2016).  The Board has considered the relevant evidence which consistently documents findings of radiculopathy prior to October 19, 2006, including the following:  a September 2000 NCS/EMG study which documents mild bilateral low lumbosacral radiculopathy, private treatment from May 2001 to July 2001 which document a diagnosis of radiculopathy, an October 2001 VA spine examination documenting a diagnosis of mild bilateral low lumbosacral radiculopathy (based on the September 2000 NCV/EMG study), an April 2004 VA spine examination documenting a diagnosis of dorsolumbar paravertebral myositis with radiculopathy, a December 2004 VA opinion and diagnosis of lumbar radiculopathy, and private treatment records from March 2005 documenting a diagnostic impression of lumbosacral radiculopathy.  Notably, however, on October 19, 2006, the Veteran's private physician documented a neurological examination which was normal, with intact muscle strength, sensation, and reflexes in the upper and lower extremities.  Similarly, upon follow up in January 2007, April 2007, and December 2007, neurological examinations remained normal.  As such, based upon the probative opinion of the September 2015 VA examiner with respect to the Veteran's previously diagnosed mild bilateral low lumbosacral radiculopathy, the Board finds that separate 10 percent disability ratings are warranted for the Veteran's mild bilateral low lumbosacral radiculopathy prior to October 19, 2006.  Id.; 38 C.F.R. § 4.26.  

The Board has also considered whether an initial disability rating in excess of 20 percent is warranted under the additional applicable rating criteria for the spine prior to September 26, 2003; however, the preponderance of evidence weighs against such a finding.  In particular, for a disability rating in excess of 20 percent, DC 5292 required severe limitation of motion of the lumbar spine for an increased 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  DC 5295 required severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space for an increased 40 percent disability rating; or when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  Finally, DC 5293 required recurring attacks of IVDS with intermittent relief for an increased 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  Notably, while the evidence of record prior to September 26, 2003 documents the Veteran's ongoing reports of back pain with radiation to his lower extremities, and relevant diagnoses of myositis, chronic back strain, mild bilateral lumbosacral radiculopathy, thoracic levoscoliosis, and mild degenerative changes along the dorsal spine at T9-T10; upon VA examination in October 2001 forward flexion to 55 degrees, extension to 30 degrees, bilateral lateral flexion to 35 degrees and bilateral lateral rotation to 30 degrees, all without objective evidence of pain, and no muscle spasms or tenderness which resulted in abnormalities or deformities of the spine.  Additionally, private treatment records from January 2002 to July 2002 document that the Veteran's ongoing complaints of back pain in the dorsal/lumbar area was largely unchanged, without gross neurological deficit.  

Based on the above, the Board finds that an initial disability rating in excess of 20 percent is not warranted for the Veteran's service-connected low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis prior to September 2003 based on the application of the previous rating criteria contained within DCs 5292, 5293, or 5295, as the Veteran's conditions did not result in severe limitation of motion of the lumbar spine, severe lumbosacral strain or abnormal mobility on forced motion, or documented recurring attacks of IVDS with intermittent relief.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002).  

From September 26, 2003, the Board has considered the previous and amended rating criteria with respect to the spine, whichever is more favorable to the Veteran.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000.  

First, under the previous rating criteria, the Board has again considered whether an initial disability rating in excess of 20 percent is warranted from September 26, 2003 and prior to June 4, 2008; however, the preponderance of evidence weighs against such a finding.  In particular, for a disability rating in excess of 20 percent, DC 5292 required severe limitation of motion of the lumbar spine for an increased 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  DC 5295 required severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space for an increased 40 percent disability rating; or when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  Finally, DC 5293 required recurring attacks of IVDS with intermittent relief for an increased 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  Notably, the evidence of record, including a VA examination in April 2004 and ongoing private treatment, does not document that the Veteran's service-connected spine conditions resulted in severe limitation of motion of the lumbar spine, severe lumbosacral strain or abnormal mobility on forced motion, or documented recurring attacks of IVDS with intermittent relief.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002).  To the extent that the April 2004 VA examiner noted that the Veteran had been given medical certificates for two to three weeks of bedrest by his private physician, the Board does not equate two to three weeks with recurring attacks of IVDS.  

The Board has also considered whether an initial disability rating in excess of 20 percent is warranted under the revised rating criteria from September 26, 2003.  38 C.F.R. § 4.71a, DC 5237 (2003 & 2016).  Thereunder, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Notably, upon VA examination in April 2004, the Veteran's displayed forward flexion to 45 degrees, without noted ankylosis of the thoracolumbar spine.  Moreover, private treatment records document his ongoing complaints of back pain; however, they do not document range of motion findings as measured by a goniometer, or a finding of ankylosis, so as to permit application of the applicable rating criteria.  As such, an increased 40 percent disability rating is not warranted with application of the revised rating criteria in DC 5237 prior to June 4, 2008.  Id.  

The Veteran is competent to report his observable symptoms, including ongoing back pain with functional impairment due to pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the currently assigned 20 percent initial disability rating, and the separate 10 percent disability ratings granted herein by the Board for limitation of motion of the dorsal spine prior to September 26, 2003 and separate 10 percent disability ratings for mild bilateral low lumbosacral radiculopathy prior to October 19, 2006.  See 38 C.F.R. § 4.59.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  As discussed above, the Board grants a 10 percent disability rating for limitation of motion of the dorsal spine prior to September 26, 2003 and separate 10 percent disability ratings for mild bilateral low lumbosacral radiculopathy prior to October 19, 2006; however, an initial disability rating in excess of 20 percent initial disability rating for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  From June 4, 2008  

Upon VA examination on June 4, 2008, the Veteran reported current symptoms including paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasms, and constant pain in the low back which radiated to the legs.  However, he denied a history of urinary or fecal symptoms, erectile dysfunction, or flare ups of pain.  He reported that he had been told to take bedrest from two days to two weeks by a physician due to IVDS, and noted that he required the use of assistive devices including a cane, brace, or wheelchair.  Upon physical examination, initial range of motion findings included forward flexion to 35 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees, each with pain throughout.  Upon repetition, the Veteran's range of motion was further limited due to pain, including forward flexion to 20 degrees, extension to 2.5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 5 degrees.  There were bilateral muscle spasms, pain with motion, and tenderness that were not severe enough to result in an abnormal gait or abnormal spinal contour; additionally, there was no atrophy, guarding, or weakness present.  A sensory examination was diminished, but did not follow a specific dermatomal pattern or radicular pattern.  The examiner noted that the reduced range of motion was normal for the Veteran due to his thoracic discogenic disease.  Relevant diagnoses included thoracic facet strain, lumbar levoscoliosis, low thoracic DJD, tiny disc protrusion at T9-T10, sciatica, bilateral low lumbar radiculopathy, dorsal strain of the paravertebral muscles, and dorsolumbar paravertebral myositis with radiculopathy.  

An October 2008 SSA report documents that the Veteran required the use of crutches, a cane, and a wheelchair, and that his physical activities were affected by pain and lack of balance.  

November 2008 private treatment records document that the Veteran's lumbar flexion and extension were to 60 degrees, and his lateral flexion was to 15 degrees bilaterally.  December 2008 private treatment records similarly document lumbar spine flexion and extension to 60 degrees.  Notably, at that time, the Veteran reported a June 2008 injury to his neck and back when he was struck by a motor vehicle.  A sensory examination and reflex examination were each normal.  The physician diagnosed lumbar sprain, status post motor vehicle accident with lumbar spasm, and without clinical evidence of active radiculitis, radiculopathy, or entrapment neuropathy.  

A January 2009 SSA denial notice documents that the Veteran possessed the physical capacity to life, pull, push and carry up to a maximum of 20 pounds and up to 10 pounds frequently; to sit, stand, or walk for up to 6 hours in an 8 hour work shift; and to do work that did not involve frequent bending or squatting.  

May 2009 private treatment records document that the Veteran's back condition continued to worsen and that he could not work, had to walk with a cane, and could not be self-sufficient or do anything that requires strength.  

A July 2009 SSA determination & transmittal documents that the Veteran was found to be disabled from June 30, 2008 due to primary disorders of the back and secondary affective disorders.  

August 2010 private treatment records document that the Veteran was found to have moderate to severe impairment of trunk movement, and severe cervical spine range of motion.  

Upon VA spine examination in August 2011, the Veteran reported severe flare ups of daily constant lumbar spine pain which radiated to his lower extremities and which limited his ability for physical activity such as lifting and household chores.  He denied a history of urinary or bowel symptoms, but noted paresthesias, numbness, decreased motion, stiffness, and spasm.  He denied incapacitating episodes of IVDS and reported the use of a cane as an assistive device.  Upon physical examination, the Veteran displayed an antalgic gait, with bilateral spasms, pain, and tenderness.  There was no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Initial range of motion findings included forward flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees, each with objective evidence of pain.  The Veteran was unable to complete repetitive range of motion testing due to severe pain.  Muscle strength was normal, without atrophy, as was a reflex examination.  Sensory testing was diminished to pinprick and light dermatomal pattern, without dysesthesias.  The examiner diagnosed thoracic facet strain, mild degenerative changes of the lumbar spine and discogenic disease, bilateral low lumbar radiculopathy, dorsal paravertebral muscle strain, and dorsolumbar paravertebral myositis.  

Upon subsequent VA examination in April 2013, the Veteran reported a worsening of back pain, with flare ups upon physical activity including standing, walking, or sitting.  Initial range of motion findings included forward flexion and extension to 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees (each with objective evidence of pain at 5 degrees).  Upon repetition, forward flexion and extension were each to 15 degrees, and bilateral lateral flexion and bilateral lateral rotation were each to 20 degrees.  The examiner noted functional loss or impairment including less movement than normal, pain on movement, localized tenderness or pain to palpation, and guarding or muscle spasm which did not result in an abnormal gait or spinal contour.  Muscle strength testing was mildly impaired, with active movement against some resistance but without muscle atrophy.  Reflexes were normal, and a sensory examination was also normal, but for decreased bilateral foot/toes (L5) reflex.  The Veteran displayed a negative bilateral straight leg raising test, without radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities related to his thoracolumbar spine condition.  There was no IVDS, and the Veteran reported the use of a cane as an assistive device.  Finally, the examiner noted functional impact due to the Veteran's thoracolumbar spine condition in that he was very limited in his range of motion as well as his physical ability, and the examiner concluded that he was actually unable to obtain gainful employment due to his lumbar pain and conditions, even work in a sedentary job.  

Most recently, upon VA examination in September 2015, the Veteran reported ongoing back pain which limited his household activities, and flare ups which required him to stay in bed and rest.  The examiner noted that the Veteran was limited to occupational activities with physical restrictions on twisting, bending, heavy lifting, carrying, pushing, pulling, handling, or prolonged standing or walking.  The VA examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, and thoracolumbar strain with paravertebral myositis and thoracic facet syndrome.  Initial range of motion testing revealed forward flexion to 20 degrees, extension to 5 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees, with objective evidence of pain upon flexion and extension.  The examiner noted the presence of functional loss, including restricted range of motion, but stated that it was not due to pain noted upon examination.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness or pain to palpation, but no additional loss in range of motion upon repetition.  The examiner stated that the Veteran's musculoskeletal disorders could potentially cause functional limitations over time due to pain, weakness, fatigability, or incoordination; however, the examiner was unable to opine regarding the severity of such limitation without resorting to mere speculation.  Muscle strength testing was largely normal, including active movement against some resistance, without muscle atrophy, and a reflex examination revealed diminished reflexes at the knee and ankle, while a sensory examination was normal, with a negative bilateral straight leg raising test and no evidence of radicular pain or other signs or symptoms due to radiculopathy.  The Veteran reported the regular use of a cane for ambulation.  There was no spinal ankylosis, IVDS, other neurologic abnormalities, or other pertinent physical findings.  

After consideration of the relevant evidence of record from June 4, 2008, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent from June 4, 2008 for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis.  

As noted above, in order to warrant an increased disability rating in excess of 40 percent pursuant to DC 5237 from June 4, 2008, the Veteran's lumbar spine disability must result in unfavorable ankylosis of the entire thoracolumbar spine or a disability picture that more closely resembles unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.  

Significantly, such severe impairment was simply not documented during the rating period from June 4, 2008.  Although the Board acknowledges the objective findings, including upon various VA examinations, which document the Veteran's limitation of motion of the lumbar spine; however, as the probative evidence of record does not document unfavorable ankylosis of the entire thoracolumbar spine or a disability picture that more closely resembles unfavorable anklylosis of the entire thoracolumbar spine, an increased disability rating in excess of 40 percent is not warranted for the rating period.  Additionally, the provisions for evaluating IVDS are also not for application, as the objective evidence of record during the rating period does not document IVDS with bedrest prescribed by a physician; to the extent the Veteran reported that his condition required him to remain in bed and rest, the Board cannot equate this with a finding of prescribed bedrest which would warrant the application of DC 5243.  See 38 C.F.R. § 4.71a, DC 5243.  

Again, the Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno, supra.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately contemplated in the assigned 40 percent disability rating for limited thoracolumbar range of motion with pain.  See 38 C.F.R. § 4.59.  

The Board has also considered whether the evidence during the rating period from June 4, 2008 warrants the assignment of a separate compensable disability rating for associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  However, the objective evidence of record during the rating period consistently documents that the Veteran did not display neurologic symptoms, including radicular pain or radiculopathy.  To the extent that the June 2008 VA examination contains listed diagnoses including bilateral low lumbar radiculopathy and dorsolumbar paravertebral myositis with radiculopathy, the Board finds that this merely appears to be a continuation of previous diagnoses; rather than an indication that the Veteran had associated neurological impairment, as the June 2008 VA examiner specifically noted that the Veteran's diminished sensory examination did not follow a specific dermatomal pattern or radicular pattern.  Moreover, every VA examination that followed during the rating period found that there was no associated neurological impairment.  As such, a separate disability rating is not warranted for associated neurologic impairment rom June 4, 2008.  Id.  

In sum, the Board finds that the assigned 40 percent disability rating from June 4, 2008 is most appropriate, and the Veteran is not entitled to an increased disability rating for his lumbar spine disability for this rating period.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 40 from June 4, 2008 for the Veteran's lumbar spine disability.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; see also Gilbert, 1 Vet. App. 49.  

III.  Extraschedular Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating for the Veteran's service-connected low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's thoracolumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

The Veteran has expressed using a back brace and using assistive devices to help him walk-all of which are actions on the part of the Veteran in response to pain and other symptoms he experiences because of his back.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular ratings assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function throughout the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability ratings on an extraschedular basis.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine disability are considered by the schedular disability ratings assigned.  


ORDER

An initial disability rating in excess of 20 percent prior to June 4, 2008 and in excess of 40 percent thereafter for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis, is denied.  

A separate 10 percent disability rating for moderate limitation of motion of the dorsal spine is granted prior to September 23, 2006, but  not thereafter.  

Separate 10 percent disability ratings for mild bilateral low lumbosacral radiculopathy are granted prior to October 19, 2006, but not thereafter.  


REMAND

As discussed above, the Veteran's TDIU claim was remanded by the Board in March 2015, after which a March 2017 RO decision granted the Veteran's TDIU claim effective April 11, 2016.  The RO apparently found this to be a complete grant of benefits sought on appeal with respect to the Veteran's TDIU claim, based on an April 11, 2016 favorable decision by the Acting Director of Compensation Service to grant TDIU on an extraschedular basis.  The Veteran, however, has consistently argued that the effective date for his TDIU should be from August 10, 1977, the day following his separation from military service. 

However, the Board notes that its March 2015 remand specifically directed that if a TDIU rating was subsequently partially granted (and thereby denied for any relevant time period), that the Veteran and his attorney should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  However, the April 2016 SSOC did not include the issue of entitlement to a TDIU rating, and an SSOC has not since been issued addressing the Veteran's potential entitlement to a TDIU rating prior to April 11, 2016.  As such, a remand is necessary for the AOJ to issue an SSOC regarding the Veteran's claim of entitlement to a TDIU rating prior to April 11, 2016.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to a TDIU rating prior to April 11, 2016.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney an SSOC and allow a reasonable opportunity for response, before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


